                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 RANDY LEE RINDAHL,

                             Plaintiff,
        v.

 SCOTT WALKER, BRAD SCHIMEL,                                            ORDER
 JOHN DOE DOJ SECTION CHIEF,
 SARA LARSON, BETTY KRUSE, and                                       17-cv-445-jdp
 ANY AND ALL UNKNOWN
 PERSONNEL FOR THE DEPARTMENT OF
 JUSTICE STATE OF WISCONSIN,

                             Defendants.


       Plaintiff Randy Lee Rindahl, appearing pro se, is a state of South Dakota inmate. He

filed this lawsuit against various state of Wisconsin officials for harassing Rindahl’s family

members and reporting him as having a Wisconsin felony conviction when he did not. I

dismissed his original complaint because these two sets of allegations did not appear to have

anything to do with each other, and his allegations about a false felony conviction were too

vague to support any type of claim. See Dkt. 9.

       Rindahl voluntarily dismissed the case on June 15, 2018. Dkt. 33. Now he has filed a

motion to reopen the case, Dkt. 34, a proposed amended complaint, Dkt. 35, a motion for

preliminary injunctive relief, Dkt. 36, and a motion for appointment of counsel. Dkt. 38.

Perhaps understanding that it is unlikely that this court would reopen a case that had been

voluntarily dismissed, Rindahl alternately suggests considering his amended complaint under

a new case number. But I will deny all of his motions and will not place the new complaint in

a new case because his proposed amendment continues to violate the Federal Rules of Civil

Procedure.
       Rather than pick one of his two sets of allegations, Rindahl has expanded his complaint,

filing a 50-page proposed amendment complaint that includes new sets of defendants: South

Dakota prison officials and executives from a South Dakota telecommunications company.

Although his allegations are somewhat difficult to understand, I take him to be saying that the

communications company blocked him from contacting Wisconsin government officials, and

that South Dakota prison officials are retaliating against him for filing this lawsuit by rejecting

his requests to obtain mailing supplies through a loan program and by placing him in danger

by taking him out of a single cell.

       But as I have previously explained to Rindahl, Federal Rule of Civil Procedure 20

prohibits a plaintiff from asserting unrelated claims against different defendants or sets of

defendants in the same lawsuit. A plaintiff may not join multiple defendants in a single action

unless the plaintiff asserts at least one claim to relief against each of them that arises out of the

same transaction or occurrence or series of transactions or occurrences and presents questions

of law or fact common to all. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). That means

that each of his claims must relate to the same series of events.

       Rindahl’s new proposed complaint continues to violate Rule 20 because he does not

explain how all of these seemingly unrelated events are part of the same series of series of

transactions of occurrences. There is also the problem present in earlier cases brought by

Rindahl in this court: he seems to want to sue South Dakota prison officials for actions taking

place in South Dakota. But this court does not have personal jurisdiction over those officials

for their actions concerning Rindahl’s prison conditions. See Rindahl v. Pristen, No. 13-cv-313-

bbc, 2013 WL 3808171, at *1 (W.D. Wis. July 22, 2013) (transferring case in which Rindahl




                                                 2
sued South Dakota officials for their actions regarding his prison conditions and criminal

cases).

          So I will deny Rindahl’s motion to reopen the case. His motion for injunctive relief will

be denied as moot. If he wishes to file any future lawsuits in this court, he will have to file a

complaint that is limited to one set of events. He will also have to make sure that he is suing

defendants that can be sued in this court. He will not be able to sue South Dakota officials for

events that occurred in that state. I will deny his motion for the court’s assistance in recruiting

him counsel because he does not need the help of counsel to comply with these instructions.



                                              ORDER

          IT IS ORDERED that:

          1. Plaintiff Randy Lee Rindahl’s motion to reopen the case, Dkt. 34, is DENIED.

          2. Plaintiff’s remaining pending motions are DENIED.

          Entered January 15, 2019.

                                               BY THE COURT:

                                               /s/
                                               ________________________________________
                                               JAMES D. PETERSON
                                               District Judge




                                                  3
